4th Court of Appeals
                                          San Antonio, Texas                                     - -


                            Court of Appeals Number: 04-15-00213-CV

                                                                                        CO         ~q
                             Trial Court Case Number: 2014EM501263
                                         Bexar County. Texas



                      Notice to Withdraw Administrative Writ of Withholding



May 13. 2015, here comes Jacob David Ramirez the man: not obligor, employee, corporation or
              any other descriptive word that tries to diminish his capacity as a man.



Jacob David Ramirez is a People of United States of America, and People of the United States of
America have created       the STATE OF TEXAS.            Consequently, The STATE OF TEXAS,
ATTOURNEY GENERAL OF TEXAS and THE CHILD SUPPORT DIVISION OF TEXAS
stands under and has no jurisdiction over Jacob David Ramirez.

The STATE OF TEXAS has entered a default judgment against Jacob David Ramirez for the
Order in Suit Affecting The Parent-Child Relationship Cause Number 20I4EM501263, which is
unconstitutional. Cause Number 2014EM501263 does not have my signature, and docs not have
my Christian name spelled correctly and docs not have an independent tribunals signature.


All of these elements make Cause Number 2014EM501263 and The Administrative Writ of
Withholding void.


"A void judgment is one that has been procured by extrinsic or collateral fraud or entered
by a court that did not have jurisdiction over the subject matter or the parties." Rook v.
Rook, 233 Vfl. 92, 95, 353 S.E.2d 756, 758 (1987)


The United States Government Prinlirm Office Stvle Manual dearly defines the rules of
grammar for recording of a proper noun in Chapter 3.2, Capitalization.               "Proper nouns are
capitalized [examples given] Rome, Brussels, John Macadam, Macadam family. Italy, and
Anglo-Saxon."     It further defines, in Chapter 11.7, that "Names of vessels are quoted in matter
printed in other than lower case roman...[examples given are] LUSITANiA [or] LUSITANIA."

The U.S. Government Style Manual, Chapter 3 requires only the names of corporate and other
fictional entities, or those serving in corporate capacities to be in all capitalized letters.
"Fictitious names exist for a purpose. Fictions are invented to give courts jurisdiction."
Snider v. Newel/44 SE 354.



The only argument that the STATE OF TEXAS has provided to prove they have jurisdiction
over Jacob David Ramirez is "pursuant to Texas Family Code Chapter 158." Codes are only
relevant over business entities in Article I courts. Jacob David Ramirez has asked to be tried in
an Article III common law court of record.
y




    "Courts do not have jurisdiction over the rights of the people as ordained by Almighty God. "

    5Cal300; 1855 Cal Lexis 119(JttIy 1S55)

    Jacob David Ramirez has never been accused of a crime.
    Any. and all, agents, or agencies, of any Slate are nothing more than "employees" of a state. Any
    man accused of any crime has a right to face his accuser, not a "representative" of the alleged
    accuser. There is no accuser in this case.

    If the "STATE" says I have injured the STATE, let the STATE be sworn in and questioned.


    If the "OFFICE OF THE ATTORNEY GENERAL" says I have injured the OFFICE OF THE
    ATTORNEY GENERAL, let the OFFICE OF THE ATTORNEY GENERAL be sworn in and
    questioned.


    Only a properly sworn and verified complaint from a true injured party may witness against
    Jacob David Ramirez. Anything short of that is Construclive Fraud, with many other types of
    fraud to follow.



    It is the wish of Jacob David Ramirez, that the Administrative Writ of Withholding be removed
    immediately so thai no more of Jacob David Ramirez's hard earned money is stolen from him.

    As of the date of this notice the total stands at S186.67.

    Jacob David Ramirez request that the STATE OF TEXAS return said total of SI 86.67 to Jacob
    David Ramirez, domiciled at 5331 Colton Creek. San Antonio, TX 78251.



    if the court does not remove the Administrative Writ of Withholding. Jacob David Ramirez
    request a review with the court to:

    (1) Remove the Administrative Writ of Withholding, unconstitutional burdened on Jacob David
    Ramirez immediately,

    (2) Correctly identify the parties involved in Cause Number 2014EM501263,

    (3) Give the STATE OF TEXAS and ATTORNEY GENERAL OF TEXAS an opportunity to
    once again prove why they believe they have jurisdiction over Jacob David Ramirez.

    (4) Discuss why Jacob David Ramirez is being tried in an Article I court rather than an American
    Constitutional Article III court of record.



    The STATE OF TEXAS is cither fraudulently trying to steal money from Jacob David Ramirez
    in an unconstitutional Article 1 court, or does not understand the law. Either way is a shame to
    the American People and needs to be corrected.

    " Ignorance of the law does not excuse misconduct in anyone, least of all in a sworn officer
    of the law." In re McCowan (1917), 177 Cow. 93, 170 I'. 1100.


    "Once jurisdiction is challenged, the court cannot proceed when it clearly appears that the
    court lacks jurisdiction, the court has no authorily to reach merits, but rather should
    dismiss the action." Mela v. U.S. 505 F 2d 1026                   —:—
                                                                                          jus i:   c



          Cc\\bo C

                  TX